Citation Nr: 1216986	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disability for VA compensation purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from December 1973 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied a claim for service connection for "dental trauma."  In March 2012, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been reviewed and is associated with the file.  

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue was not adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center (VAMC).  See 77 Fed. Reg. 4,469 (January 30, 2012) (to be codified at 38 C.F.R. § 3.381(a)-effective February 29, 2012, § 3.381 was changed to clarify principles governing dental treatment eligibility claims and states that the Veterans Health Administration should initially determine whether a Veteran meets the basic eligibility requirements for treatment; the Board makes no determination regarding eligibility at this time.)  


FINDINGS OF FACT

1. A June 1976 RO decision denied a claim for service connection for a dental disability for VA compensation purposes ("injury to mouth in service"), the Veteran did not file a notice of disagreement, and the decision became final.  

2. Evidence received since the June 1976 RO decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a dental disability and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The RO's June 1976 decision that denied a claim for service connection for a dental disability for VA compensation purposes is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.104 (1975).  

2. New and material evidence has not been received to reopen a claim for service connection for service connection for a dental disability for VA compensation purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011) and it's implementing regulation 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  This letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The December 2007 letter also notified the Veteran of information and evidence necessary to substantiate his new and material evidence claim.  In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the appellant must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the appellant as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Here, the Veteran was informed of the definitions of new and material evidence and that his claim was previously denied because the evidence showed he had a pre-service injury to the mouth and there was essentially no present disability for VA compensation purposes.  The Board finds the duty to notify has been met.  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and relevant medical records have been secured.  In the present case, a VA examination is not warranted for the claim for service connection for a dental disability for VA compensation purposes as the Board has found that new and material evidence has not been presented to reopen this claim.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ described the issue on appeal and suggested that any new and material evidence tending to show there was a current disability that was related to active duty would be helpful in establishing the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The duty to assist has been met.  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2011), the Court held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is only paid for loss of teeth due to bone loss of substance of the body of maxilla or mandible without loss of continuity.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  Compensation is also paid for disease such as osteomyelitis and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.  It follows that to obtain service connection for a dental disability for VA compensation purposes there must be a showing that trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

As mentioned above, the procedural history of this claim shows that in June 1976 the RO denied a claim for service connection for trauma to the mouth.  The Veteran did not file a notice of disagreement within one year of that decision and it became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.104 (1975).  The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the June 1976 RO decision, the evidence in the claims file consisted of the Veteran's claim and service treatment records (including dental records).  In the February 1976 claim, the Veteran asserted he suffered mouth trauma in service in December 1973.  The December 4, 1973 enlistment examination noted that the Veteran had a false tooth.  Dental records showed that on December 14, 1973 tooth 9 (the front top tooth) was extracted.  On the 17th, he was given a partial denture.  February 1974 X-rays clearly show missing tooth 9 in the cuspid and incisor area on top.  

In April 1974, dental records show the Veteran said: "I want a fixed bridge in the front."  A treatment note states that the Veteran had an injury playing football prior to service and a fixed bridge was put in because it was all he could afford.  The note states that he reported in December 1973 his fixed bridge was knocked out.  A treatment denture was constructed.  The note also stated the Veteran was "somehow" under the impression that a new fixed bridge was being made and would be inserted at the end of basic training.  Examination showed that almost all remaining teeth had caries and that oral health was poor.  

Other dental records showed the Veteran's wisdom teeth were removed in service between March and April 1974.  In June, he missed an appointment and then was given a treatment upper partial denture.  The last note states he was re-examined in September 1974.  

Since the June 1976 RO decision, the evidence in the file includes the Veteran's August 1980 claim for dental treatment only and a September 1980 RO denial.  More recent VA records are also in the file, including records from 2003 and 2004 where the Veteran complained of a dental injury in service.  

Also since the last prior final denial, the Veteran submitted statements, a picture and testified at a Board hearing.  In the Veteran's May 2008 notice of disagreement and May 2009 appeal, the Veteran related what happened in service at basic training; he suffered dental trauma on active duty, the dentist removed the original gold dental ware and installed a partial dental plate.  He still had dental problems.  At the March 2012 hearing, the Veteran submitted a picture of himself taken prior to basic training and marked his false tooth in the picture.  At the Board hearing, he explained that he was kicked during training and suffered trauma to the mouth.  (Transcript, p 8-9.)  He went to dental and they took out the bridge; they gave him a partial plate to wear.  (Transcript, p 9.)  He stated he lost other teeth as well.  (Transcript, p 10.)  The partial was temporary (Transcript, p 11) and after service it broke and he couldn't afford to go to the dentist so he has not used anything since that time (Transcript, p 12).  

The Board finds that new and material evidence has not been received because the additional evidence does not establish that the Veteran has a present dental or mouth disability for VA compensation purposes; compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible.  Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran's statements (submitted to VA and shown in VA records) and submitted photograph only show what was already known through the dental records; he had a denture prior to service that was extracted following inservice injury that was treated with a partial upper denture.  This information is not new and it does not substantiate the claim.  What was not shown in 1976 and is not shown now is that the Veteran suffered trauma that caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

This is not a case like Shade where only a nexus opinion is now lacking.  24 Vet. App. 110.  There is still no dental disability for VA compensation purposes.  Without new and material evidence, the application to reopen the claim must be denied because there is no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been received to reopen a previously denied claim for service connection for a dental disability for VA compensation purposes and the claim is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


